Title: To Alexander Hamilton from George Cabot, 23 August 1800
From: Cabot, George
To: Hamilton, Alexander



Brookline [Massachusetts] August 23: 1800
My dear sir

I have shewn to several of our wisest & best men a copy of what I wrote you on the 21st instant—they all concur in the sentiments it contains, Still it is probably fit & it may be indispensable to expose Mr Adams fully to the public; the countenance & authority given by him & his friends to the vile calumnies against us may strengthen their credit so much as to render them irrefutable without such an exposition. I don’t think however we can discard Mr Adams as a Candidate at this late period without total disarrangement & defeat in this quarter. it is true there is an apparent absurdity in supporting a man whom we know to be unworthy of trust; it is a dilemma however into which we are brought by the proceedings at Philadelphia & which we cou’d not shun—or perhaps it is a natural result of the mode of election & cou’d not have been avoided, but be this as it may we have considered as an agreed point among the Federalists that Adams & Pinkney are to be voted for together, & we accordingly have urged with great confidence that this is the intention of the Federal party generally & that it is acquiesced in by most of those who are supposed to influence them; I think therefore you cannot omit to make a clear & explicit reference to this known State of things in whatever you may publish, & possibly as a consequence of it to ground the publication chiefly on the necessity of it to exculpate those whom it vindicates from the abominable charges insinuations & unmerited denunciations of Mr Adams & some of his personal friends. indeed I see no impropriety in regretting that a compromise has been made which must be observed at every hazard, it being too manifest that Mr Adams has relinquished the System he was chosen by the Federalists to support & that he has become hostile & will necessar[i]ly become more & more hostile to the firm advocates of that System & all who adhere to it. I think however it must be shewn that the opposition to Mr. Adams is founded upon broad public principle. for myself I often declare that the mission to France tho’ impolitic unjustifiable dangerous & inconsistent, the expulsion of able upright & faithful officers,
   since Mr. Pickering was expelled the President has said of him to a Gentleman “as honest man as ever lived.”
 tho’ a ruinous precedent—the pardon of Fries tho’ a sacrifice of the Safety as well as dignity of the State, that many other transactions of inferior magnitude tho’ shamefully wrong—yet that all these wou’d not of themselves induce me to oppose the President’s reelection if I did not view them as evidence explained and confirmed by other evidence that he has abandoned the system he was chosen to maintain & that he is likely to introduce its opposite with all its pernicious consequences, as fast as he can and as far as his influence will go. if this idea is correct, as it appears to me, it cannot be too strongly impressed on the sound part of the public. A long letter full of good sense ⟨&⟩ interesting information is just received from Mr. W ——. he thinks an examination of P. Adams’s adminis[tra]tion has been so long delayed that it can only now be made to grow out of the unjust accusations of his present friends. this excellent letter has been read & admired by several persons whose judgement you respect but whose opinions remain perfectly fixed that we cannot now change the arrangement, we are not strong enough to break up & new form in the face of our enemy. I have sent to Mr W a copy of mine to you of the 21st, which will explain to him sufficiently our situation. Mr. Gordon tells me that the N H electors will all vote for A & P certainly except one, of whom the same is probable but not certain. the persons for Electors are supposed to be predestinated by the Legislature.
Col Burr is to be at Providence as to day. he probably may except that as Gov Fenner will vote for Jefferson he may also be induced to vote for him. as he is a very sanguine man he may expect even more.
yours faithfully

George Cabot

